       Case 1:19-cv-11964-VSB-RWL Document 20 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  3/29/2021
---------------------------------------------------------------X
EDDIE MOISE,                                                   :
                                                               :   19-CV-11964 (VSB) (RWL)
                                    Petitioner,                :
                                                               :
                  - against -                                  :   ORDER
                                                               :
LEROY FIELDS, Superintendent                                   :
Fishkill Correctional Facility,                                :
                                                               :
                                    Respondent.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        It appearing from the docket that Respondent was not previously served with the

Petition in December 2020 as directed, the briefing schedule on the Petition is revised as

follows: Respondent’s answer to the Petition shall be filed by May 31, 2021; Petitioner’s

Reply, if any, shall be due August 2, 2021.

        The Court respectfully requests that the Clerk of Court serve a copy of this Order

and the Complaint on the Attorney General of the State of New York by certified mail to

28 Liberty Street, New York, New York,10005 and note service on the docket.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: March 29, 2021
       New York, New York




                                                        1
      Case 1:19-cv-11964-VSB-RWL Document 20 Filed 03/29/21 Page 2 of 2




Copies transmitted this date to all counsel of record and mailed to pro se Plaintiff at

       Eddie Moise, 11-A-2900
       Fishkill Correctional Facility, Box 1245
       Beacon, NY 12508




                                             2
